DETAILED ACTION
1.	This is a first action on the merits of application 17192170.

2.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-2, 4-10, 12-14, 16-20 is/are rejected under 35 U.S.C. 102a as being anticipated by Frink US 6688253.
4.	As per claim 1, Frink discloses a personal flotation device 10 comprising: a bladder with a first chamber [vest 10] and a second chamber [balloon 52] wherein the first chamber is configured to support a person wearing the device in the water [fig. 1] and the second chamber is configured to project substantially above the water [fig.5]. See col. 3 II 20-50.
5.	As per claim 2, Frink discloses a means to inflate at least the first and second chambers of the bladder. [tank 19]
6.	As per claim 4, Frink discloses the inflation means is activated by a manual action. [Pull cord 47] fig. 2
7.	As per claim 5 and 7, Frink discloses wherein the second chamber [40/52 figs 4] comprises an elongated tube closed at the end farthest from the first chamber with a cross-shaped cross-section.
8.	As per claim 6, Frink discloses wherein the second chamber comprises an elongated tube closed at the end farthest from the first chamber with internal stiffeners [156]. See fig 4a 
9.	As per claim 8, Fink discloses a light-emitting device [158 fig. 4a] associated with the second chamber configured to be visible above the surface of the water when the personal flotation device is inflated.
10.	As per claim 10, Frink discloses a single inflatable manifold [tube 16]; and an inflation means connected to the manifold operable to inflate the manifold; wherein the manifold further comprises: a vest-shaped bladder 10; and a tube-shaped bladder 40/52 closed on one end wherein the closed end of the tube-shaped bladder extends substantially above the water when inflated. [fig.5]. See col. 3 II 20-50.
11.	As per claim 12, Frink discloses the inflation means inflates both bladders of the manifold after a manual action. Via either pull cord or push button 20
12.	As per claim 14 and 16, Frink discloses a light emitting device [158 fig. 4a] associated with the tube-shaped bladder, manual activation is inherent since it is not automatic.
13.	As per claims 9 and 13, Frink discloses a high visibility flag [fluorescent colored balloon] attached to the tube-shaped bladder.
14.	As per method claims 17-20, Frink discloses the method steps inherently since the device limitations are discloses in the prior art and thus must be able to perform the step limitations in claims wherein all the structural claim limitations have been rejected above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frink et al. and further in view of Courtney US 20040157514.
15.	As per claim 3 and 11, Frink discloses the aforementioned limitations of claim 1/10, he does not disclose the inflation means is activated by immersing the personal flotation device in water. Courtney discloses automatic inflation upon contact with water [0018, 0026, 0102]. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to attain automated inflation means in case the person becomes unconscious.
16	As per claim 15, Frink discloses the aforementioned limitations of claim 10, he does not disclose the light-emitting device is activated upon immersion of the manifold in water. This well known in the art and of ordinary skill, just as in claim 11 above that uses water activation to inflate the vest, this method is used also to turn on various life save devices autonomously for example said light attached to the vest. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the said activation means to provide light for the user and to be seen at night by search and rescue personnel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617